Citation Nr: 1434683	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11-03 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a disability characterized by numbness in the bilateral arms.

3.  Entitlement to service connection for residuals of a right foot injury.

4.  Entitlement to service connection for a disability characterized by numbness in the toes.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a chronic knee condition.

7.  Entitlement to service connection for a disability characterized by numbness of the thighs and legs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from March 1973 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before the undersigned Veterans Law Judge at the RO via videoconference in April 2014.  A transcript of his hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

During his hearing, the Veteran testified that following his initial period of service, he enlisted in the Army Reserve.  Service treatment records include the report of a physical examination conducted in December 1979 for the purpose of enlisting in the Army Reserve, and a January 1980 enlistment document is also of record.  However, it does not appear that the record is complete with respect to any subsequent Army Reserve service, to include the reason the Veteran left that service.  Thus, any service treatment and personnel records pertaining to Reserve service should be obtained and associated with the record.  

The record also contains private treatment records indicating that the Veteran underwent surgery on his back in May 2006, following an on the job injury.  While limited post-operative records are associated with the claims file, the records pertaining to the injury, the pre-operative records, and records pertaining to the surgery itself are not in the claims file.  These records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify and provide releases for all non-VA records relevant to the claimed low back disability, to include workman's compensation records, records from the hospital emergency room he visited after the on-the-job injury in 2006; the doctor who treated him following the 2006 injury; the surgeon who performed the 2006 surgery; and the hospital at which the surgery occurred, which the Veteran testified was Russell Hospital.

2.  Request that the Veteran identify the Reserve unit in which he served beginning in 1980, and to also identify the dates of service with that unit.  Upon receipt of the Veteran's response, contact the appropriate facilities to request all service treatment and personnel records pertaining to the Veteran's reserve service.  

3.  If, after making reasonable efforts to obtain any outstanding non-Federal records the AOJ is unable to secure same or if after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

4.  Then, after undertaking any additional development that is deemed warranted, readjudicate claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



